Citation Nr: 0201885	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  01-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUE

Entitlement to service connection for a disorder of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1971.  He also served with the Idaho National Guard until 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the RO in Boise, Idaho, which 
in part, denied the veteran's claim for service connection 
for a disorder of the cervical spine.  

The file contains a copy of the transcript of the veteran's 
July 2001 hearing before a hearing officer at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained by the RO.

2.  The veteran had inservice treatment in April 1969, 
following an accident when he was hit on the head by a heavy 
door described as a trap door or hatch access door.

3.  VA physicians have found that it is as likely as not that 
the veteran's inservice injury contributed to his current 
disorder of the cervical spine.

   
CONCLUSION OF LAW

The veteran's disorder of the cervical spine is the result of 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.

Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  In addition, 
VA recently promulgated new regulations implementing these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matter on appeal 
addressed in this decision has been obtained and developed by 
the agency of original jurisdiction, and that reasonable 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim have been made.  In this 
regard, the veteran has been afforded a VA examination, as 
well as the opportunity to present oral testimony before the 
RO.  Additionally, the Board finds that reasonable efforts 
have been taken to associate with the claims file all 
pertinent records of medical treatment.  In this regard, 
treatment records from the veteran's private physician have 
been added to the claims file.  

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to prevail with his claim 
through letters notifying him the claim was denied, and 
through the June 2001 statement of the case (SOC) and the 
November 2001 supplemental statement of the case (SSOC).  The 
veteran was provided with the applicable rules and 
regulations pertaining to his claim and informed of the 
reasons and bases for the RO's determination.  There is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  In sum, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

Service Connection 

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that the term "disability" as used in 38 U.S.C.A. § 1110 
(West 1991), refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Facts

The veteran essentially contends that he has a disorder of 
the cervical spine that was caused by an inservice injury 
when he was hit on the head by a falling "trap" or "hatch 
access" door.

Service medical records on file indicate that the veteran was 
treated in April 1969 after being hit in the head by a trap 
door, which resulted in laceration of the scalp and forehead.  
On his November 1971 report of medical history prior to 
separation from service, the veteran reported this history of 
a 1969 head injury and indicated that there were no 
complications.   

Private medical records reveal that the veteran was treated 
for neck problems in December 1993.  Chief complaints 
included stiffness in the neck, pain in the left shoulder and 
numbness in the left arm.  The impression on the report of an 
MRI included focal broad-based left posterior moderate C5-6 
and C6-7 disk protrusions likely to result in left C6 and C7 
nerve root compression and compressing the left anterior 
surface of the cord at those disk space levels.  

In an April 1995 letter to the Idaho Army National Guard, the 
veteran's private physician indicated that since 1994, the 
veteran has undergone an anterior cervical diskectomy and 
interbody fusion of the neck at the C5-6 and the C6-7 levels.  
He reported that the veteran now has permanent restrictions 
in range of motion of the neck as well as additional symptoms 
including tingling in the fingers and numbness in the left 
hand.  The physician recommended that the veteran not use a 
helmet while on service with the National Guard because the 
additional weight of the helmet would be likely to add stress 
to the levels adjacent to the fusion sites in the cervical 
spine.  Records reveal that the veteran was retired from 
service with the Idaho National Guard due to these medical 
problems. 

In August 2000, the veteran submitted a claim for service 
connection for a disorder of the cervical spine that he 
asserts is due to inservice injury and aggravated by duty 
with the National Guard.

In a January 2001 statement, the veteran's physician reported 
that the veteran had initial relief of his neck 
symptomatology following the 1994 surgery, but that he had 
subsequently developed recurrent neck pain with radiation 
between the shoulder blades and into the left arm in a C6 or 
C7 distribution.  The impression was recurrent left C6 and C7 
radicular pain, spondylitic cervical spinal disease, 
progressive, status post anterior diskectomy and fusion.     

During his July 2001 hearing, the veteran testified with 
regard to his inservice injury and the development of neck 
problems first noted in the early 1990's.  He indicated that 
his physician told him that the current disorder of the 
cervical spine was due to a prior injury and he reported that 
the 1969 injury was the only injury he ever had to his head 
and neck.

On VA examination in September 2001, the examiner noted the 
veteran's history of an inservice head injury when a door 
fell on him in 1969.  She reported that X-rays were not taken 
at that time and that the pertinent service medical records 
on file show only treatment for superficial lacerations.  It 
was noted that the veteran was apparently symptom free until 
1993 or 1994 when he began to develop numbness and tingling 
in the left arm with radiating pain.  The VA physician noted 
the veteran's history of a 1994 operation of the cervical 
spine and the subsequent return of related symptomatology.  
Physical examination revealed that the neck was relatively 
normal to inspection but with some tenderness on palpation.  
Some limitation of motion was also reported.  X-rays revealed 
anterior fusion at C5-C6-C7 with prominent C7-T1 disc 
degeneration and probably mildly decreased C4-C5 disk space.  
The diagnosis was status post anterior cervical fusion.  In 
commentary following the diagnosis, the VA examiner indicated 
that she "cannot say, without speculation, that the patient's 
cervical disease was caused by the event in question" and 
also that "it is as likely as not that the patient's trauma 
to the head in 1969 contributed to his condition."  The 
physician writing a November 2001 addendum indicated 
agreement with the September 2001 diagnosis and that it was 
"impossible to answer " the question regarding etiology 
"confidently without resorting to speculation."   


Analysis

As a preliminary matter, the Board is satisfied that all 
available relevant evidence has been obtained regarding this 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).   

Based on a review of the evidence as a whole, the Board finds 
that the veteran's inservice head injury resulting from a 
falling door in 1969 is well documented. 

While the veteran has not had continuous neck symptomatology 
from the 1969 injury to the present day, the Board finds that 
VA medical records show that it is as likely as not that the 
1969 injury contributed to the current disorder.  
Furthermore, the Board finds it pertinent that no other 
medical evidence of record points to any other possible 
origin for the disorder of the cervical spine.  As such, the 
connection drawn by the VA physician performing the September 
2001 examination, while somewhat speculative, remains 
uncontroverted.

Given the veteran's documented history of an inservice head 
injury, the clear evidence of a current disorder of the 
cervical spine, and the September 2001 VA medical opinion 
that it is as likely as not that the two are connected, the 
Board finds that the evidence is in equipoise.  Accordingly, 
service connection for the currently disorder of the cervical 
spine is warranted.  
 

ORDER

The veteran's claim for service connection for a disorder of 
the cervical spine is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

